UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 14, 2012 EMTEC, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-32789 87-0273300 (State or other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11, Diamond Road Springfield, NJ (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (973)-376-4242 (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On December 14, 2012, Emtec,Inc. issued a press release reporting its results for the year ended August 31, 2012.A copy of the press release is attached as Exhibit99.1 to this report. The information in this report (including Exhibit99.1) is being furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item 9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibit relating to Item 2.02 shall be deemed to be furnished, and not filed: 99.1 Press release issued by the Registrant on December 14, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Emtec, Inc. (Registrant) Date: December 17, 2012 By: /s/ Gregory P. Chandler Chief Financial Officer EXHIBITINDEX ExhibitNo. Description Emtec,Inc. press release dated December 14, 2012.
